DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/598,038, filed 10/10/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0134437, filed on 11/05/2018.

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 11/16/2021 is acknowledged.
Claims 1-11 have been fully considered in examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the term “defined” is unclear in describing the second channel region.  It is unclear whether the term “defined” includes structures in which the lower walls are not in direct contact with the second channel region or if it only includes structures in which the lower walls make up a boundary of the second channel region

Regarding claim 7, the term “content” is unclear in regard to how the comparison is being drawn between the first and second active materials in the base layer and in the plurality of active material plates, i.e. this could mean weight fraction or volume fraction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (KR 20090109577 A) (refer to enclosed translation).

    PNG
    media_image1.png
    475
    746
    media_image1.png
    Greyscale
Annotated Figure 1

Regarding claim 1,
Yamamoto teaches an electrode structure (Fig. 1, 10; see paragraph 034) comprising:
a base layer comprising a first active material (Fig. 1, 12; see paragraph 034)
a plurality of active material plates (Fig. 1, 14, Fig 5(b); see paragraph 034).  It is the examiner’s position that the plurality of active material particles meets 
comprising opposing sidewalls (annotated Fig. 1, side wall) and a lower wall (annotated Fig. 1, lower wall)
wherein the lower wall is disposed on the base layer (annotated Fig. 1, lower wall, 12)
wherein adjacent plates of the plurality of active material plates are spaced apart from each other (Fig. 1, 14; see paragraph 025, “space interval”)
and wherein an active material plate of the plurality of active material plates comprises a second active material (Fig. 1, 14, 15; see paragraph 034, “second active material”)
and a channel between adjacent plates of the plurality of active material plates (annotated Fig. 1, 14, 11b, lone double-sided arrow)
wherein the channel comprises a first channel region defined by adjacent side walls of the adjacent plates (annotated Fig. 1, lone double-sided arrow).  The examiner notes that the first channel region is between, and thus is “defined by” the adjacent side walls.
and a second channel region connected to the first channel region and defined by a lower wall of the plate of the plurality of active material plates and the base layer (annotated Fig. 1, 11b).  The examiner notes that the second channel region is between, and thus is “defined by” the lower walls and the base layer.
wherein a width of the second channel region is greater than a width of the first channel region (annotated Fig. 1, double-sided arrows; note similarly proportioned first and second channel regions in the SEM image in Fig. 8 for a comparison to scale).  

Regarding claim 2,
Yamamoto teaches the electrode structure of claim 1 (see elements of claim 1 above), wherein the plurality of active material plates are disposed obliquely on the base layer (Fig. 1, 14, S; see paragraph 048, “growth direction”).

Regarding claim 5,
Yamamoto teaches the electrode structure of claim 1 (see elements of claim 1 above), wherein the first channel region (see elements of claim 1 above) has:
a height along a first direction (Fig. 1, D; see paragraph 47)
a width in a second direction (Fig. 1, along “W”)
and a length in a third direction perpendicular to the first direction and the second direction as evident in the top-down cross-section (Fig. 5(b); see paragraph 089).  Examiner notes that height, width, and length can be mapped to any three orthogonal directions in a three-dimensional structure, like the one taught by Yamamoto (Fig. 5(b); see paragraph 089).

Regarding claim 11,
. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 3-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (KR 20090109577 A) (refer to enclosed translation).

Regarding claim 3,
It is the examiner’s position that Yamamoto teaches this angle to be between 10-80 degrees, because the growth direction S is parallel to the lower wall defined above, and 90 degrees – (the angle between D and S) = the angle between the base layer and lower wall (Fig. 1, 14, D, S; see paragraph 048). The range of 10-80 degrees encompasses and thus overlaps with the claimed range, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to use an electrode structure, wherein a lower wall and the base layer form an angle of about 1 degree to about 40 degrees.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  See MPEP 2144.05.



Regarding claim 4,
Yamamoto teaches the first active material and the second active material different from each other (see paragraph 039-041, “1st active material layer 12 and active material particle 14 may be the same, and may differ”), as the capacity and thermal expansion can be optimized (see paragraph 10 and 39).  Yamamoto teaches differing composition values, denoted by x, in paragraph 040 and 041 for the first and second active materials seen in paragraph, thus teaching different first and second active materials as a preferred embodiment. Accordingly, it would be obvious to one of ordinary skill in the art to use a different first and second active material as the second active material structure can sustain a greater amount of thermal expansion.

Regarding claim 6,
  It is the examiner’s position that Yamamoto teaches this angle to be between 10-80 degrees, because the growth direction S is parallel to the lower wall defined above, and 90 degrees – (the angle between D and S) = the angle between the base layer and lower wall (Fig. 1, 14, D, S; see paragraph 048). The range of 10-80 degrees encompasses and thus overlaps with the claimed range, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to use an electrode structure, wherein a lower wall and the base layer form an angle of about 1 degree to about 40 degrees.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  See MPEP 2144.05.

Regarding claim 7,
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  See MPEP 2144.05.  The examiner interprets the term “a content” to include a content of oxygen. Yamamoto teaches the electrode structure of claim 1 (see elements of claim 1 above), wherein an oxygen content of the first active material in the base layer, .5 <x <1, has a minimum and maximum oxygen content greater than the oxygen content of the second active material ,0.5<x<.7 (see paragraph 039, “oxygen ratio”) because the second active material has more room to expand and allows for a different composition that results in an increased cycle lifetime (see paragraph 025 and 059).  It would be obvious to use a greater content of oxygen in the first active material taught by Yamamoto in order to suppress expansion and increase cycle lifetime.

Regarding claim 8,
Yamamoto teaches the first active material, a composition of silicon and oxygen (see paragraph 002) and is silent to any significant amount of impurities; the examiner interprets this as about 100% first active material.  Yamamoto teaches the second active material, a composition of silicon and oxygen (see paragraph 069) and is silent to any significant amount of impurities; the examiner also interprets this as about 100% second active material.  The term “about 100%” is interpreted to include up to 100%.  Therefore, absent a showing of criticality and unexpected results, it would be obvious to one of ordinary skill in the art to use about 65% to about 100% of the volume of both the 
Regarding claim 9,
Yamamoto teaches the electrode structure of claim 1 (see elements of claim 1 above), wherein a width of the second channel region is about 2 times a width of the first channel region (see double-sided arrows in annotated Fig. 1 below, where at least two of the 1st channel widths appear fit inside the second channel width).  The examiner notes that this isn’t to scale, but given the scale similarity to SEM image in Fig. 9, it would be obvious to one of ordinary skill in the art before the effective filing date to use a width of the second channel region that is about 2 times to about 100 times a width of the first channel region.

Regarding claim 10,
Yamamoto teaches the electrode structure of claim 1 (see elements of claim 1 above), wherein a height of a plate in the plurality of active material plates (annotated Fig. 1, vertical arrow) is greater than a width of a plate of the plurality of active material plates, (annotated Fig. 1, solid horizontal arrow) and wherein a width of the first channel region (annotated figure 1, lone double-sided arrow) is less than the width of a plate in the plurality of active material plates (annotated figure 1, solid horizonal arrow). The examiner notes that this isn’t to scale, but given the scale similarity to SEM image in Fig. 8, it would be obvious to one of ordinary skill in the art before the effective filing date to use a plate height greater than a plate width and a first channel width less than a plate width in order to suppress expansion stress.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728